



PROMISSORY NOTE - LINE OF CREDIT


U.S. $3,000,000.00    December 22, 2016


FOR VALUE RECEIVED, Tecogen Inc., a corporation organized under the laws of
Delaware (“Borrower”), with offices located at 45 First Avenue, Waltham,
Massachusetts 02451, agrees to pay to John N. Hatsopoulos (“Lender”), residing
at 3 Woodcock Lane, Lincoln, Massachusetts 01773, or order, the principal sum of
Three Million U.S. Dollars ($3,000,000), or so much of that sum as may be
advanced under this Revolving Line of Credit Agreement between Borrower and
Lender, as amended from time to time (the “Credit Agreement”), through May 25,
2018 (the “Maturity Date”), together with interest from the date hereof on the
unpaid principal balance according to the terms of this Credit Agreement, until
repaid in full.


1.
Credit. To draw on this Credit Agreement, Borrower shall notify the Lender in
writing of its intent to draw on this Credit Agreement. In such notice, Borrower
must state an amount it wishes to withdraw and a date it desires to receive such
funds. Upon receiving such notice, the Lender shall within 3 business days of
the date requested, by check or wire transfer in U.S. Dollars, pay to the
Borrower such amount requested.



2.
Interest. Interest will be paid at a rate of Six Percent (6.00%) per annum
(calculated on the basis of a 360-day year) (the “Rate”).



3.
Interest Payment. Interest is to be paid in advance on the first (1st) day of
each quarter of the year, (March 31st, June 30th, September 30th, December
31st), (each, an “Interest Payment Date”) and shall be paid in cash.



4.
Payment at Maturity. The outstanding principal amount of this Line of Credit,
together with all due and unpaid interest, shall be due and payable in cash on
the date that is the earlier of (i) the third (3rd) anniversary of the date of
this Credit Agreement or (ii) the next Business Day.



5.
Prepayment. Prepayment of principal, together with accrued interest, may be made
at any time without penalty.



6.
Default. In the event that any amount of principal hereof, or (to the extent
permitted by applicable law) any interest hereon or any other amount payable
hereunder is not paid in full when due (whether as scheduled, on demand, by
acceleration or otherwise), Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on such unpaid amount
to Lender, from the date such amount becomes due until the date such amount is
paid in full, payable on demand of Lender at a rate per annum equal at all times
to 12% per annum (the “Default Rate”). Additionally, and without limiting the
foregoing, following the occurrence and during the continuance of any Event of
Default (as defined below), at the option of Lender, the interest rate shall be
the Default Rate. Such interest on overdue amounts shall be payable on demand.
All computations of interest shall be made on the basis of a year of 360 days
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable. Each
determination by Lender of any applicable rate of interest, and of any change
therein, in the absence of manifest error shall be conclusive and binding on the
parties hereto.



7.
Payment in general. Payment shall be made in lawful tender of the United States
unconditionally in full without set-off, counterclaim or, to the extent
permitted by applicable law, other defense, all of which rights of Borrower are
hereby expressly waived by Borrower. All payments hereunder shall be made to
Lender at Lender’s address set forth above (or to such other place as Lender
shall designate in a written notice to Borrower), and, unless Borrower has
obtained Lender’s written consent to another form of payment, such payment shall
be made by wire transfer of immediately available funds by no later than 12:00
noon (Boston time) on the due date of the payment, in accordance with Lender’s
payment instructions.



Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Boston, Massachusetts.


8.
Borrower Representations. Borrower represents and warrants to Lender that:








--------------------------------------------------------------------------------





a.
Organization and Powers. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to own its assets and carry on its business
and to execute, deliver and perform its obligations under this Note.



b.
Authorization; No Conflict. The execution, delivery and performance by Borrower
of this Note have been duly authorized by all necessary corporate action of
Borrower and do not and will not (A) contravene the terms of the organizational
documents of Borrower; or (B) result in a breach of or constitute a default
under any material lease, instrument, contract or other agreement to which
Borrower is a party or by which it or its properties may be bound or affected;
or (C) violate any provision of any law, rule, regulation, order, judgment,
decree or the like binding on or affecting Borrower.



c.
Binding Obligations. This Note constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms.



d.
Consents. No authorization, consent, approval, license, exemption of, or filing
or registration with, any governmental authority or agency, or approval or
consent of any other person or entity is required for the due execution,
delivery or performance by Borrower of this Note.



9.
Lender Representations. Lender represents and warrants to Borrower that he
currently has available and will keep available the funds necessary to supply
the Borrower with the funds contemplated in this Credit Agreement.



10.
Miscellaneous.

a.
No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of Lender in exercising any right under this Note shall
operate as a waiver of such right or any other right thereunder.

b.
Any notices or other communications required or permitted under this Note shall
be sufficiently given if delivered personally, sent by registered or certified
mail, postage prepaid, or sent by Federal Express or similar courier service to
the other party at its address first set forth above or at such other address as
either party may specify by written notice to the other party. Unless otherwise
specified herein, such notices or other communications shall be deemed received
(a) on the date delivered, if delivered personally; (b) three business days
after being sent, if sent by registered or certified mail; or (c) the next
business day, if delivered by Federal Express or similar courier service.

c.
This Note shall be binding on Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of Lender, any future holder of this
Note and their respective successors and assigns. Borrower may not assign or
transfer this Note or any of its obligations hereunder without Lender’s prior
written consent.

d.
This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

e.
Borrower hereby (a) submits to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts and the Federal courts of the United States
sitting in the District of Massachusetts (collectively, the “Massachusetts
Courts”), for the purpose of any action or proceeding arising out of or relating
to this Note, (b) irrevocably waives (to the extent permitted by applicable law)
any objection which it now or hereafter may have to the laying of venue of any
such action or proceeding brought in any of the Massachusetts Courts, and any
objection on the ground that any such action or proceeding in any Massachusetts
Court has been brought in an inconvenient forum, and (c) agrees that (to the
extent permitted by applicable law) a final judgment in any such action or
proceeding brought in a Massachusetts Court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
permitted by law.



IN WITNESS WHEREOF, Borrower signing below by its duly authorized legal
representative(s) has executed this Note as of the date first above mentioned.




AMERICAN DG ENERGY INC., (BORROWER)


By:    ____________________________
Name: Bonnie J. Brown
Title:    Chief Financial Officer




JOHN N. HATSOPOULOS (LENDER)


By:    ___________________________





--------------------------------------------------------------------------------





Name: John N. Hatsopoulos
Title:    Chief Executive Officer







